485BPOS As filed with the Securities and Exchange Commission on April 28, 2017 1933 Act Registration Number: 333-77993 1940 Act Registration Number: 811-09277 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. 35 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No. 35 (Check appropriate box or boxes.) Viking Mutual Funds (Exact name of Registrant as Specified in Charter) 1 North Main Street, Minot, North Dakota 58703 (Address of principal offices) (Zip code) Registrant’s Telephone Number, Including Area Code 701-852-5292 Shannon D. Radke, 1 North Main Street, Minot, ND 58703 (Name and Address of Agent for Service) With Copies to: Deborah B. Eades, Vedder Price, P.C., 222 North LaSalle Street, Suite 2600, Chicago, Illinois 60601 Approximate Date of Proposed Public Offering As soon as practicable after effectiveness It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on April 30, 2017, pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date), pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date), pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Shares of Beneficial Interest VIKING MUTUAL FUNDS PO BOX 500 MINOT, ND 58702 PROSPECTUS April 30, 2017 This prospectus describes the following funds managed by Viking Fund Management, LLC: Viking Tax-Free Fund for Montana (Ticker Class A: VMTTX and Class I: VMTIX) Viking Tax-Free Fund for North Dakota (Ticker: Class A VNDFX and Class I: VNDIX) Mutual Funds: • are not insured by the FDIC or any other government agency • have no bank guarantees • may lose value, so an investor may lose money As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS VIKING TAX-FREE FUND FOR MONTANA—SUMMARY 1 VIKING TAX-FREE FUND FOR NORTH DAKOTA—SUMMARY 7 ADDITIONAL INFORMATION ABOUT THE FUNDS 13 Investment Objectives and Policies 13 Principal Risks 13 Portfolio Holdings 15 DISTRIBUTIONS AND TAXES 15 Dividends and Capital Gain Distributions 15 Taxes 15 MANAGEMENT 18 Manager-of-Managers 19 FUND SERVICE PROVIDERS 20 THE SHARES OFFERED 20 Class A Shares 20 Sales Charge Reductions and Waivers 21 Class I Shares 22 HOW TO BUY SHARES 23 Minimum Investments and Share Price 25 Investor Services 25 HOW TO SELL SHARES 26 Account Policies 28 DEALER COMPENSATION 31 CERTAIN FEES PAID TO FINANCIAL INTERMEDIARIES 31 SHAREHOLDER INQUIRIES AND MAILINGS 32 FINANCIAL HIGHLIGHTS 32 Viking Tax-Free Fund for Montana (Class A) 33 Viking Tax-Free Fund for Montana (Class I) 34 Viking Tax-Free Fund for North Dakota (Class A) 35 Viking Tax-Free Fund for North Dakota (Class I) 36 ADDITIONAL INFORMATION 38 Annual/Semiannual Report to Shareholders 38 Statement of Additional Information (SAI) 38 VIKING TAX-FREE FUND FOR MONTANA—SUMMARY Investment Objective The Fund seeks the highest level of current income that is exempt from federal and Montana personal income taxes and is consistent with preservation of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts with respect to purchases of shares of the Fund if you and your family invest, or agree to invest in the future, at least $100,000 in the Fund or in other funds in the Integrity/Viking family of funds. More information about these and other discounts is available from your financial professional and in “The Shares Offered—Class A Shares” on page 20 of the Fund’s prospectus and “Buying and Selling Shares” on page 25 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Shares Class I Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 2.50% None Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of purchase price or redemption proceeds) 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee (as a percentage of amount redeemed, if applicable) None None Exchange Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Shares Class I Shares Management Fees 0.50% 0.50% Distribution and Service (12b-1) Fees 0.25% None Other Expenses 0.41% 0.42% Total Annual Fund Operating Expenses 1.16% 0.92% Fee Waivers and Expense Reimbursements(1) (0.18)% (0.19)% Total Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements 0.98% 0.73% (1) The Fund’s investment adviser has contractually agreed to waive fees and reimburse expenses through April 29, 2018 so that Total Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements (excluding taxes, brokerage fees, commissions, extraordinary and non-recurring expenses, and acquired fund fees and expenses) do not exceed 0.98% for Class A Shares and 0.73% for Class I Shares of average daily net assets. This expense limitation agreement may only be terminated or modified prior to April 29, 2018 with the approval of the Fund’s Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the costs of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year, that the Fund’s operating expenses remain the same and that the contractual expense limitation agreement currently in place is not renewed beyond April 29, 2018.
